DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s arguments, filed 5 January 2021, with respect to rejections in view of Nagase, Lemke, and Yamasaki have been fully considered and are persuasive. Applicant has amended the limitations of claim 2 into claim 1 thereby overcoming the rejections in view of Yamasaki. Applicant further argues the criticality of the ranges of instant claim 1 supported by the tables in the specification. The results presented show an unexpected peak when the lithium titanium oxide is present in an amount of 5 to 15 % based on the weight of the two anode compounds. These arguments are persuasive in overcoming the rejections in view of Lemke and Nagase. Accordingly, the rejections in view of Lemke, Nagase, and Yamasaki have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Yamasaki, Lemke, and Nagase (cited in the previous rejection). How the instant claim amendments and arguments overcome these art is discussed above. Another piece of close prior art is that of Chang et al. (US 2013/0266867, hereinafter referred to as “Chang”)
Chang teaches an anode active material for a secondary battery comprising lithium titanium oxide and carbon [0072]. 
However, Chang does not teach the range of these components with sufficient specificity to overcome the results presented in the specification and the remarks filed 5 January 2021. Chang teaches that the lithium titanium oxide can be present in any amount from 5 to 90% by weight [0039]. This broad range lacks the sufficient specificity to teach the instant claims.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew J. Oyer/Primary Examiner, Art Unit 1767